Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This is a non-final Office action (under Reissue Control No. 15/927,237) that addresses original U.S. Application No. 14/536,926 (hereinafter the "'926 application) issuing as U.S. Patent No. 9,521,568 B2 to Liu et al. on Dec. 13, 2016 (the “Liu” patent).  Based upon review of the '926 Application, the application was filed on Nov. 10, 2014.  The '926 Application also claims domestic priority to a U.S. Provisional Application No. 61/906,504, filed on Nov. 19, 2013.  
The Liu patent issued with original claims 1-20.  
The present reissue application was filed March 21, 2018 as a reissue application of the Liu patent.
Because both the effective filing date of the Liu patent instant and the date the reissue application was filed upon occurred on or after September 16, 2012, the statutory provisions with respect to references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current America Invents Act ("AIA "), which will govern this application.  







Reissue Reminders
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b) to timely apprise the Office of any prior or concurrent proceeding in which the Boyce patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56 to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).










Information Disclosure Statement
The Chinese Patent Office Search Report of November 27, 2018, which was included in an Information Disclosure Statement filed on December 21, 2018, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  For example, there appears to be no filing whatsoever of Chinese Patent Document No. CN10198055A, which was identified as an “X” reference in said Chinese Search Report.  The Chinese Search Report has been placed in the application file, but all of the information referred to therein has not been considered as to the merits (see Appendix “A” to this Office Action).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).  The Applicant is further requested to provide an English language translation of CN10198055A “X” reference or a prior art document specifically identified of record in this proceeding by the Applicant as equivalent to the “X” reference.

Defective Reissue Oath/Declaration
The reissue declaration filed March 21, 2018 with this application is defective (see 37 CFR 1.175  and MPEP § 1414).  If an inventor is being added in a reissue application to correct inventorship in a patent, the inventor being added must sign the reissue oath or declaration together with the inventors previously designated on the patent.   However, it appears the inventor being added has not signed said Declaration nor have the inventors previously designated on the patent signed said Declaration.  See MPEP 1412.05. 


Claim Rejections - 35 USC § 251 (Defective Declaration)
Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251  as set forth above. See 37 CFR 1.175.  The nature of the defects in the Declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 19 recites “transmitting, to a mobile device from among the mobile devices . . . .”  This phrase is ambiguous in that it could be interpreted as transmitting to a mobile device selected from a group of mobile devices or alternatively interpreted as transmitting from a group of mobile devices to a mobile device.  





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-12 and 14-20 are rejected under 35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 2006/0106850 to Morgan et al. (hereinafter “Morgan”).

	Regarding independent claim 19 (as it can best be understood, see the 35 USC 112(b) rejection above),

A method performed by a positioning server for use with access points through which mobile devices wirelessly communicate with a network, the method comprising:

	Figures 1 and 8, which are reproduced below, illustrate a positioning server (Fig. 9) for use with access points 102 through which mobile devices (user device 101 and scanning vehicles 801) wirelessly communicate (Fig. 1).  Fig. 9, which is also reproduced below, illustrates the corresponding positioning software architecture, which comprises programmatic, method steps to be discussed infra.


    PNG
    media_image1.png
    839
    1068
    media_image1.png
    Greyscale

                                                        
    PNG
    media_image2.png
    781
    1102
    media_image2.png
    Greyscale


                                                    
    PNG
    media_image3.png
    825
    1085
    media_image3.png
    Greyscale


receiving data sets from the mobile devices, each data set including (i) a location of a respective one of the wireless devices, (ii) an identification of an access point from which the respective wireless device receives a signal, and (iii) a signal strength of the received signal; 

Scanning software (comprising programmatic, method steps, as discussed above in reference to Fig. 9) scans data sets comprising the location of each device based on signal strength, GPS data, coefficients and/or triangulation.  Paragraph 38 and 45.  Said data sets are the “received” from scanning vehicle 801 (mobile device) during the described upload process.  Paragraphs 44-47.  The interpretation of “location” is consistent with claim 11 of the Liu patent for which reissue is sought, which recites “location in each data set is determined by the respective mobile device through satellite positioning, and the use of the coefficients by the mobile device includes triangulation.  The data set also includes a network name (identification) and signal strength.  Paragraphs 38 and 45.

estimating, from the data sets, a location for each access point; 

determining, from the data sets, for each access point, a coefficient for an equation for calculating distance from the access point's estimated location as a function of signal strength; 

A central network system estimates, from the data sets, a location for each access point including determining coefficients based on the quad-root of received signal strength divided by a dynamic range coefficient.  Paragraphs 54-59

selecting access points from among the access points;  

transmitting, to a mobile device from among the mobile devices, the coefficient for each selected access point, for the mobile device to use the coefficient, along with the equation and received signal strengths from the selected access points, to estimate a location of the mobile device.


A subset of this access location database (selecting access points) is distributed (transmitted) to a user’s device (paragraphs 60, 61), which may reside on the client device (Fig. 1 and paragraph 34), 

Independent claim 1 differs from claim independent claim 19 in that claim 1 recites a system comprising components that perform the method steps of claim 1.  Therefore, see claim 19 for further details regarding the functions performed by the components of claim 1.

Claim 1.  A system for determining a location of a wireless local area network (LAN) device, the system comprising: 

a server, comprising: 
a storage medium configured to provide a database of location data, each location data associating position information of a location with an access point identification information for providing wireless communication at the location and strength of a signal received at the location; and 

	Morgen teaches a central network server comprising a central network database 802 (storage medium).  Fig. 8.  
Scanning software scans data sets comprising the location of wireless access devices based on location information (signal strength, GPS data, coefficients and/or triangulation).  Paragraph 38 and 45.  See also the claim 1 rejection.  This data set information is transmitted to the central network server and stored.  Paragraph 47.

a processor configured to: 
determine access point location-related parameters using a group of location data; 
check whether location-related conditions are satisfied for determining positioning assistance data; 
identify, when the location-related conditions are satisfied, a specific access point using the access point identification information to retrieve the group of location data from the database; 
determine the positioning assistance data using the group of location data; store the positioning assistance data; 
transmit the positioning assistance data to one or more wireless LAN devices;

A computer server inherently comprises a processor to fetch and execute computer software instructions.
As discussed in the claim 1 rejection, the processor-based server determines location-related conditions, such as geographic area, to identify a subset of specific access points.  In addition, the server parses and filters location related data to identify if location data is satisfied, such as location distance variances, to identify, modify or replace a specific subset of access points.  Paragraphs 50-53.
The server then determines positioning assistance data, such as coefficient (received signal strength) for access points, which is stored and transmitted to the user’s (client’s) mobile device, as discussed in the claim 1 rejection above.
The transmission is via a “wireless LAN” (abstract and Fig. 1).

a wireless LAN device comprising: 
a storage medium configured to provide a database of the positioning assistance data, each positioning assistance data associating an access point identification information with an access point location, one or more polynomial coefficients, and a workable range of signal strength; 
a wireless LAN module configured to receive beacon signals broadcast from one or more access points that receives identifiers and strengths of signals from one or more access points; and 
a processor configured to: 
store the access point identification information and the signal strength detected by the wireless LAN module in a first memory section; 
access the previously-stored positioning assistance data from the storage medium; 
assemble positioning assistance data based on a comparison; 
store the assembled positioning assistance data in a second memory section; and 
determine a location of wireless LAN device using assembled positioning assistance data.

The wireless LAN comprises a “storage medium configured to provide a database of the positioning assistance data” (Fig. 1, reference database 104).  See the claim 1 rejection regarding “associating” with an “access point location, one or more polynomial coefficients, and a workable range of signal strength” (dynamic range of the coefficient).
A “wireless LAN module configured to receive beacon signals broadcast from one or more access points that receives identifiers and strengths of signals from one or more access points” reads 802.11 radio software module 903 (Fig. 3), where “access points in receipt of a probe request will transmit a broadcast beacon . . . . [t]hat beacon includes the MAC address of the device, the network name, the precise version of the protocol that it supports and its security configuration along with information about how to connect to the device. The 802.11 radio collects this information from each access point that responds, calculates the signal strength of each access point . . . .”  Paragraph 35.
The user’s positioning software 103 (Fig. 9) inherently requires a processor to execute the software instructions.
The processor stores the received access point identification information, signal strength, accesses previously-stored positioning assistance data and compares it to previously stored access point identification information.  Paragraph 34.
The processor then “calculates the relative position of the user device 101” and applies signal characteristics and  location filtering data (assemble positioning assistance data) and then “determines its geographic coordinates” (location of wireless LAN device) using the assembled positioning assistance data.  Paragraphs 34 and 36.


Independent claim 10 differs substantively from independent claims 1 and 19 in that claim 10 recites a method comprising steps equivalent to the functions perform by the system of claim 1 and the method of claim 19.  Thus, see the claims 1 and 19 rejections above for further details.  

Regarding dependent claims 2, 3, 11, 12, see paragraphs 51-54.  Regarding the threshold number of stations, the disclosed reference symmetry and reverse triangulation requires three or more stations.  Paragraphs 41 and 43.

Regarding dependent claims 5 and 14, see paragraph 60.

Regarding dependent claims 6 and 15, see paragraph 64.  As discussed in the claim 19 rejection, the data includes “one or more” (as broadly recited) of polynomial coefficients, a workable range of signal strength, and detected signal strength.  See paragraph 34 and the claim 1 rejection for further details regarding the comparison steps, which includes location and power profile.  See paragraph 57 regarding workable ranges of received signal strength.  

Regarding dependent claims 8, 9, 17 and 18, the location estimation process is both iterative and averaging.  Paragraphs 36, 38, 53, 55 and 57.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan as applied to the respective, parent claim above, and further in view of U.S. Patent No. 5,323,322 to Mueller et al. (hereinafter “Mueller”).
Although Morgan teaches determining coefficients, as discussed in the claim 1 rejection above, Morgan fails to disclose that the coefficients are determined using a “least squares fit.”
However, Morgan is directed to reducing the error of GPS location signals.  Paragraph 51.

The teaching/suggestion/motivation for adding the least square fit teachings of the GPS system of Mueller to the GPS system of Morgan would have been that “[i]t is good practice to include more than three reference stations in a network” and “[u]sing a least-square analysis techniques, the extra data is used for checking assumptions about linearity and to check for reference station failures.”  Mueller, col. 9, ll. 33-37.  Note that the base reference Morgan also uses three or more stations.  Paragraphs 41 and 43.  Thus, the addition of Mueller would have increased the accuracy (linearity) of the location data and would have increased reliability (checking for reference station failures).
Thus, to one of ordinary skill in the art at the time the invention was filed, it would have been obvious to add the “least squares fit” teachings of Mueller to Morgan.
Regarding the limitation “analyzing the distribution of strength of the signals to associate a probability 0.95,” Mueller teaches analyzing distribution of signals (which are based on received signal strength as discussed in claim 19 rejection above) based on the “sigma” of this distribution.  Paragraph 51.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a specific two-sigma value (95 percent probability) from the disclosed sigma genus (which is practically limited to three-sigma, i.e., 99.7 percent) in order to increase accuracy.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is (571) 272-7538.  The examiner can normally be reached on Mon-Fri, 9:30 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:								
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        (571) 272-7538

Conferee(s):/DAVID E ENGLAND/ Primary Examiner, Art Unit 3992   
/M.F/Supervisory Patent Examiner, Art Unit 3992